Name: Commission Regulation (EC) No 1559/2001 of 30 July 2001 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1559Commission Regulation (EC) No 1559/2001 of 30 July 2001 on the issue of import licences for frozen thin skirt of bovine animals Official Journal L 205 , 31/07/2001 P. 0036 - 0036Commission Regulation (EC) No 1559/2001of 30 July 2001on the issue of import licences for frozen thin skirt of bovine animalsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 996/97 of 3 June 1997 on the opening and administration of an import tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1), as last amended by Regulation (EC) No 1266/98(2), and in particular Article 8(3) thereof,Whereas:(1) Article 1(3)(b) of Regulation (EC) No 996/97 fixes the amount of frozen thin skirt which may be imported on special terms in 2001/2002 at 800 tonnes.(2) Article 8(3) of Regulation (EC) No 996/97 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1All applications for import licences made pursuant to Article 8 of Regulation (EC) No 996/97 are hereby met to the extent of 0,4452 % of the quantity requested.Article 2This Regulation shall enter into force on 31 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 144, 4.6.1997, p. 6.(2) OJ L 175, 19.6.1998, p. 9.